     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     Attorneys for Defendant,
 6   LongVue Mortgage Capital Inc., as trustee for WestVue NPL Trust II
 7
                                  UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     RANDOLPH DAY,                                        Case No.: 2:17-cv-01596-JAD-EJY
11
                    Plaintiff,                            STIPULATION AND ORDER TO
12                                                        EXTEND DEADLINE TO FILE REPLY
                                                          TO OPPOSITION TO DEFENDANT’S
13   vs.                                                  MOTION TO DISSOLVE OR MODIFY
                                                          PRELIMINARY INJUNCTION
14   LONGVUE MORTGAGE CAPITAL INC., as
     trustee for WESTVUE NPL TRUST II; FIRST              [SECOND REQUEST]
15   AMERICAN SOLUTIONS, LLC, and DOES
16   I-X and ROE CORPORATIONS I-X,
     inclusive,
17
                    Defendants.
18
19   ______________________________________

20           Plaintiff, Randolph Day (“Plaintiff”), and Defendant, LongVue Mortgage Capital Inc., as
21   trustee for WestVue NPL Trust II (“LongVue”) (collectively, the “Parties”), by and through their
22   respective counsels of record, hereby submit the following Stipulation and Order to extend
23   LongVue’s response deadline to file a Reply to Plaintiff’s Opposition to Defendant’s Motion to
24   Dissolve or Modify Preliminary Injunction [ECF No. 75] from the current due date of April 2,
25   2020 to the new due date of April 9, 2020.
26
     /././
27
     /././
28



                                                  Page 1 of 2
 1           The parties have conferred regarding this stipulation. This is LongVue’s second request
 2   to extend time. This stipulation is made in good faith and is not for the purposes of delay.
 3   LongVue does not anticipate in any further stipulations requesting an extension.
 4
     Dated this 2nd day of April, 2020.                  Dated this 2nd day of April , 2020.
 5
 6   WRIGHT, FINLAY & ZAK, LLP                           GARMAN TURNER GORDON LLP

 7
     /s/ Ramir M. Hernandez, Esq.                        /s/ Eric R. Olsen, Esq.
 8
     R. Samuel Ehlers, Esq.                              Eric R. Olsen, Esq.
 9   Nevada Bar No. 9313                                 Nevada Bar No. 3127
     Ramir M. Hernandez, Esq.                            Walter F. Fick
10   Nevada Bar No. 13146                                Nevada Bar No. 14193
11   7785 W. Sahara Ave., Suite 200                      7251 Amigo Street, Suite 210
     Las Vegas, NV 89117                                 Las Vegas, NV 89119
12   Attorneys for Defendant, LongVue Mortgage           Attorneys for Plaintiff, Randolph Day
     Capital Inc., as trustee for WestVue NPL Trust
13   II
14
15
                                                         IT IS SO ORDERED:
16
17                                                       ___________________________________
                                                         UNITED STATES
                                                         UNITED  STATES MAGISTRATE     JUDGE
                                                                            DISTRICT JUDGE
18
                                                         Dated: April 3, 2020.
19                                                       DATED: _________________________

20
21
22
23
24
25
26
27
28



                                                Page 2 of 2
